                    Case 17-13030-MFW               Doc 405        Filed 05/28/19       Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


   In re                                                         Chapter 11

   LIFE SETTLEMENTS ABSOLUTE                                     Case No. 17-13030 (MFW)
   RETURN I, LLC, et al.,3                                       (Jointly Administered)

                                  Debtors.                       Related D.I.: 382



    FIFTH ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE
         A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THERETO
         PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE

           Upon consideration of the motion (the “Motion”)4 of the above-captioned debtors and

debtors in possession (the “Debtors”), for entry of an order, pursuant to section 1121(d) of the

Bankruptcy Code, Rule 9006 of the Bankruptcy Rules, and Rule 9006-2 of the Local Rules,

further extending the Debtors’ Exclusive Periods to file a chapter 11 plan or plans and to solicit

acceptances of such plan(s), all as more fully set forth in the Motion; and this Court having found

that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2) and that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion and the opportunity for a hearing on the Motion having been provided and it appearing

no other or further notice need be provided; and after the consideration of any objections to the

           3
            The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS Holdings, LLC
(5731). The mailing address for the Debtors, solely for purposes of notices and communications, is: 6650 Rivers
Avenue Suite 105 #81921, North Charleston, SC 29406-4829, with copies to Nelson Mullins Riley & Scarborough,
LLP, c/o Shane G. Ramsey, 150 Fourth Avenue North, Suite 1100, Nashville, TN 37219 and Bayard, P.A., c/o Evan
T. Miller, 600 N. King Street, Suite 400, Wilmington, DE 19801.
           4
               Any capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



{BAY:03512921v1}                                             1
                   Case 17-13030-MFW      Doc 405      Filed 05/28/19    Page 2 of 2



Motion and all of the proceedings had before this Court; and this Court having found and

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and that the relief requested in the Motion is in the best interests of the

Debtors, their estates, and creditors; and after due deliberation and sufficient cause appearing

therefor;

         IT IS HEREBY ORDERED:
         The Motion is granted to the extent set forth herein.

         The Exclusive Filing Period shall be extended through and including June 29, 2019.

         The Exclusive Solicitation Period shall be extended through and including August 29,

2019.

         This Court shall retain jurisdiction with respect to all matters arising from or related to

the implementation of this Order.




         Dated: May 28th, 2019
         Wilmington, Delaware                           MARY F. WALRATH
{BAY:03512921v1}                                  2     UNITED STATES BANKRUPTCY JUDGE
